

114 HR 6111 IH: Natural Gas Truck Tax Parity Act of 2016
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6111IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for a partial exclusion from the excise tax
			 imposed on heavy trucks sold at retail for alternative fuel trucks.
	
 1.Short titleThis Act may be cited as the Natural Gas Truck Tax Parity Act of 2016. 2.Partial exclusion from excise tax imposed on heavy trucks sold at retail for alternative fuel trucks (a)In generalSection 4051(a) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph:
				
					(5)Partial exclusion for alternative fuel trucks
 (A)In generalIn the case of any automobile truck chassis, automobile truck body, or tractor subject to tax under paragraph (1) which is fueled wholly or partially by an alternative fuel, the rate of tax shall be reduced by 35 percent.
 (B)Alternative fuelFor purposes of subparagraph (A), the term alternative fuel means compressed natural gas, liquefied natural gas, liquefied petroleum gas, renewable natural gas, hydrogen, and any liquid at least 85 percent of the volume of which consists of methanol..
 (b)Effective dateThe amendment made by subsection (a) shall apply to sales after the date of the enactment of this Act.
			